DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: After entering the proposed claim amendments the independent claims state, “a system, comprising: a memory device in a storage device configured to store and retrieve data in response to a host device; a telemetry memory in the storage device configured to store telemetry data; and a controller in the storage device configured to: generate the telemetry data based on original collected features indicative of performance of the storage device; store the telemetry data in the telemetry memory of the storage device; compact the telemetry data into transformed telemetry data based on a dimension reduction algorithm, wherein the transformed telemetry data comprises a smaller number of transformed collected features than a number of the original collected features; and transmit the transformed telemetry data to the host device.”  Examiner had previously relied on Zheng et al. US Patent Application Publication No. 2021/0264294 (originally cited in previous communication) to suggest applying a data quality improvement framework to a time-series dataset of operational and failure data from multiple storage devices.  However, during the interview, Attorney for Applicant made a convincing argument that while Zheng may describe applying dimension reduction it is not enough to suggest that the controller of a storage device described in Chan et al. US Patent Application Publication No. 2018/0074973 (originally cited in previous communication) would apply dimension reduction on telemetry data before being transmitted to the host in order to reduce bandwidth.  Madpur et al. US Patent Application Publication No. 2018/0267810 describes collecting data and performing calibration within a non-volatile memory but does not specifically disclose all of the limitations in the claims.  Pandev et al. US Patent Application Publication No. 2017/0045356 describes that calibration may be accomplished by principal component analysis but does not specifically disclose all of the limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH A VERDERAMO III whose telephone number is (571)270-1174. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RALPH A VERDERAMO III/Examiner, Art Unit 2136                                                                                                                                                                                                        




rv
December 14, 2021

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136